DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Response to Amendment
Amendments of claims submitted on 08/27/2021 have been considered and entered.  Claim 1 has been amended and claim 7 has been canceled.  Therefore, claims 1-6 and 8-14 are now pending in the present application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, “the at least one friction ring” in line 34 of the claim is not clear if the applicant is referring it to the brake chamber-side friction ring or the friction ring facing away from the brake chamber.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Martin (EP 872658 A1). 
Regarding claim 1, Bertetti et al. discloses a brake disc for a disc brake (note figs. 4-5), comprising: 
a brake disc chamber (14 in fig. 4) having a jacket with an axially-aligned wall portion (note the axial thickness wall portion 26 of the hub) and a collar portion (25) extending radially outward from the wall portion; 
a brake disc friction portion having at least one brake chamber-side friction ring (note the friction ring 10 with a plurality of ears 11 as shown in fig. 5) and at least one friction ring facing away from the brake chamber (note the friction ring 10 without the ears 11 facing away from the friction ring 10 with a plurality of ears 11 as shown in fig. 5); 
connection devices (30) by which the brake disc friction portion (10) is connected with the brake disc chamber (14), the connection devices including head portions (31) having underside surface in contact with a side of the collar portion facing the wall portion that is opposite a side of the collar portion in contact with the at least one  brake chamber-side friction ring (note the underside surface of the head portion 31 of the connection device 30 in contact with a side of the collar portion 25 facing the wall portions 26 shown in fig. 5), 

each of the reduced wall thickness sections accommodates at least a portion of a respective head portions located between circumferentially opposite sides of each reduced wall thickness section (note the head portion 31 and the wall portion 16 in fig. 5), 
the sections of the reduced wall thickness and/or the openings (27) are configured to receive the connection devices (30) by which the brake disc friction portion is connected with the brake disc chamber (14, 26) at the collar portion, 
when in an installed position (note fig. 5), radially inner edges of the head portions (31) are radially closer to a rotation axis of the brake disc chamber (14, 26) than radially outer edges of the corresponding axially oriented material recesses that are laterally adjacent to the heads of the connection devices (30), and 
the collar portion (25 shown in fig. 5) of the jacket does not extend axially away from the brake disc chamber beyond the at least one brake chamber-side friction ring (note the friction ring 10 with a plurality of ears 11 as shown in fig. 5) that is in contact with the collar portion (25). 
Bertetti et al. discloses all claimed limitations as set forth above including the at least one brake chamber-side friction ring (note the friction ring 10 with a plurality of ears 11 as shown in fig. 5) and the collar portion (25) but fails to disclose no portion of the brake disc chamber is present in a region on a side of the at least one brake chamber-side friction ring facing away from the brake disc chamber and axially aligned with a region of contact between 
Re-claim 2, the modified brake disc of Bertetti et al. discloses the brake disc chamber is made of a light metal, a steel or a non-metal material (note the brake disc chamber 14, 26 welded to the hub flange 13 and thus it is understood that the brake disc chamber and the hub are formed of metal). 
Re-claim 3, the modified brake disc of Bertetti et al. discloses the at least one friction ring (10) and the brake disc chamber (14) are mutually centered via the connection devices (30). 
Re-claim 4, the modified brake disc of Bertetti et al. discloses at least one centering shoulder (note the axial wall portion 26 of the disc chamber 14 where the inner end portion of the friction ring 10 abutted against as shown in fig. 5) is provided on the jacket of the brake disc chamber, and further wherein the at least one friction ring and brake disc chamber are mutually centered by way of the at least one centering shoulder. 
Re-claim 5, the modified brake disc of Bertetti et al. discloses the at least one friction ring (10) has at least one fastening projection (11) extending from the friction surface radially inward, and 
the collar (25) is connected with the at least one fastening projection (11) via the axially oriented connection devices (30). 
Re-claim 6, the modified brake disc of Bertetti et al. discloses a joint between the at least one friction ring and the brake disc chamber is configured as a press fit, a shrunk-on fit, a material bonding, or a form-fitting connection (note the connection of the friction ring 10, the brake disc chamber 14, 26 and the fastener 30 in fig. 5).  

Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Martin (EP 872658 A1), and further in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614).
Regarding claims 8, 9 and 10, the modified brake disc of Bertetti et al. discloses all claimed limitations as set forth above including connecting members but fails to explicitly disclose the wobble riveting process and using of one or more of knurled rivets, upset rivets or stepped rivets provided to generate a connection free of play as claimed. The examiner notes that rivet processing for connection is well known in the art, however, each of Wagner and Bender discloses a similar brake disc system having rivets for connecting a hub and a friction ring via wobble riveting process (note [0005] of Wagner and note rivet 24 of Bender). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use wobble riveting process since such process is delicate and will prevent any damage to the hub and the friction ring during the process and to use one or more of knurled rivets, upset rivets or stepped rivets provided to generate a connection free of play will accommodate different coefficients of thermal expansion of the friction member and the hub.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Martin (EP 872658 A1), and further in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Root (US 2012/0247883 A1).
Regarding claims 11 and 13, the modified brake disc of Bertetti et al. in view of Wagner and Bender discloses all claimed limitations as set forth above including connection devices but fails to disclose a wavy steel ring or band, fastening projection of the friction ring and centering shoulder as claimed.  However, Root discloses a similar brake disc (fig. 4) comprising a connecting arrangement for a friction ring (38) and a hub (26) via connecting members (270) and a wavy steel band or ring (46 in [0100]), a plurality of projections of the friction ring (38 in fig. 4) and a radial shoulder portion (note the end portion 30b of the brake disc chamber that is facing the end portion (174’) of the friction ring (38) as shown in fig. 17).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the disc arrangement of Bertetti et al. with a wavy steel band or ring, fastening projections of the friction ring and a shoulder portion as taught by Root will provide extra support to the friction ring and apply an axial biasing force sufficient to ensure that the friction disc is in constant contact with the brake disc chamber while compensating for axial expansion and contraction of the disc due to the temperature changes.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Martin (EP 872658 A1), and further in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Root (US 2012/0247883 A1), and even further in view of Burgoon et al. (US 8,651,247 B2).
Regarding claim 12, the modified brake disc of Bertetti et al. discloses all claimed limitations as set forth above including a spring ring and a friction ring but fails to explicitly disclose at least one friction ring having elevations between the rivet closing heads in the axial .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bertetti et al. (US 6,076,896) in view of Martin (EP 872658 A1), and further in view of Wagner (US 2010/0133054 A1) and Bender (US 3,724,614), and further in view of Goepfrich (US 2,384,297).
Regarding claim 14, the modified brake disc of Bertetti et al. discloses all claimed limitations as set forth above including a washers (5 in fig. 1 of Peter) but fails explicitly disclose spring steel washers as claimed. However, Goepfrich discloses a brake device including a spring steel washer (24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use spring steel washer as taught by Goepfrich will apply an axial biasing force sufficient to ensure that the disk is in constant contact with the axial qualifying surface while compensating for axial expansion and contraction of the disk due to thermal changes and thus making the brake disc system more reliable and efficient.

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. 
Regarding Bertetti, the applicant argues that Bertetti does not disclose or suggest amended claim 1’s requirement for no portion of the brake disc chamber behind the collar portion-friction ring contact region.  The examiner respectfully disagrees.  As set forth above, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657